Title: To George Washington from John Fitzgerald, 19 February 1798
From: Fitzgerald, John
To: Washington, George



Dear Sir
Alexandria Feby 19th 1798

The day on which I had the pleasure of seeing you at George Town was so extremely cold, that I did not go to Alexandria that morning as I intended. Since that time Mr Jesse Sims has been

from home & I have not had an opportunity of seeing him untill this day.
He requests I will mention his proposals to you which are—that he will give new Notes drawn by himself & endorsed by Mr Jno. Wise payable at 90 & 120 days in equal Sums for the amount of the Note due you & include interest apportionate to each payment from the time your note became due[.] he also says that should you have any objection to Mr Wise as endorser you may name any one in Town you would prefer & he shall be given.
If the use of the Money is not essentially necessary before the Periods mention’d I would wish you to accept this proposal satisfied that Mr Simms will be punctual & that no possible injury will be sustained. Any Commands on the subject will be faithfully attended to by Dear Sir your mo. Affectionate & Obedt Servant

J. Fitzgerald

